                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                    Case No. 17-CR-0077

JOSHUA T. COOK,

                       Defendant.


                   ORDER DENYING CLARIFICATION OF JUDGMENT


       This matter is before the court on Defendant Joshua T. Cook’s motion for clarification of

the judgment. The motion is denied. The judgment, as amended on November 9, 2018, is clear.

Defendant’s sentence was imposed on May 14, 2018, and his sentence commences as of that date.

Any credit that he would be entitled to for pre-sentence incarceration would be determined by the

Bureau of Prison. Pre-sentence time spent in state custody would normally not be credited to the

federal sentence. Rather, the court would reduce the sentence by the amount of credit it intended

to grant. Since that was not done in this case, Cook is likely entitled to credit only from May 14,

2018. In any event, the Judgment being clear, the motion for clarification is denied.

       Dated this 24th     day of May, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
